DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "330B" and "300B" have both been used to designate “passive polar control retarder” in figs.17A and 17B (The Examiner notes: 330B in fig.17A should be changed to 300B, see para.383,385 and 386.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Para.386, the phase “further additional polariser 318” should be “further additional polariser 318B”;

Para.485, lines 2-4, two numbers “314” should be “301”;
Para.352, line 1, the phase “the separate retarder 460” should be “the passive rotation retarder 460”;
Para.347, line 1, the phase “the display polariser 218” should be “the output polariser 218” (see para.348-349 and fig.11F);
Para.451,447 and 444, the phase “the display polariser 218” should be “the output polariser 218”;
Para.259, 522 and 528, the phase “output display polariser 218” should be “output polariser 218”;
Para.40, the phase “display polariser” should be “output polariser”(see para.39);
Para.55, the phase “display polariser” should be “output polariser”(see para.348-349);
Para.55, 59, 417 and 418, all phases “display polariser” should be “output polariser”, and all phases “display polarisers” should be “output polarisers” (see para.348-349);
Para.450 and 452, the phase “the display polariser 210” should be “the input polariser 210” (check for the last sentence of para.452);
Appropriate correction is required.



Claim Objections
Claims 64, 72, 73, 84, 85, 88 and 92 objected to because of the following informalities:  
Claim 64, line 13, the phase “a relative phase shift” should be “a net relative phase shift” for the purpose of consistency; 
Claim 72, the phase “the retarder” should be “the passive retarder”.
Claim 73, line 3, the phase “the electric vector transmission direction” should be “an electric vector transmission direction”;
Claim 84, lines 3 and 4, the phase “the electric vector transmission direction” should be “an electric vector transmission direction”;
Claim 85, line 4, the phase “the electrodes” should be “the transmissive electrodes”; and
Claims 88 and 92, the claim limitations “the first-mentioned at least one polar control retarder comprises a first switchable liquid crystal retarder comprising a first layer of liquid crystal material, and the at least one further polar control retarder comprises a second switchable liquid crystal retarder comprising a second layer of liquid crystal material” should be “.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 72 and 73 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 72, the claim limitation “the two passive retarders each have an optical axis that is oriented with a component perpendicular to the plane of the passive retarder and a component in the plane of the passive retarder” was not described in the original disclosure. For example, Para.329 and fig.9A, only disclose one passive retarder 330 (O-plate) having an optical axis that is oriented with a component perpendicular to the plane of the passive retarder and a component in the plane of the passive retarder; para.444 and fig.21C, only disclose one passive retarder 272A (O-plate) having an optical axis that is oriented with a component perpendicular to the passive retarder and a component in the plane of the passive retarder; and para.446 and fig.21E only disclose one passive retarder 272C (O-plate) having an optical axis that is oriented with a component perpendicular to the plane of the passive retarder and a component in the plane of the passive retarder. Therefore, the original disclosure does not disclose “the two passive retarders each have an optical axis that is oriented with a component perpendicular to the plane of the passive retarder and a component in the plane of the passive retarder”.
Also, dependent claim 73 rejected by virtue of their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66 and 98 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 66, the claim limitations, “a transmissive electrode and a liquid crystal surface alignment layer formed on a side of each of the two passive retarders, the surface alignment layers being disposed adjacent to the switchable liquid crystal  retarder” are considered to be indefinite. The claim limitations “a transmissive electrode and a liquid crystal surface alignment layer formed on a side of each of the two passive retarders, the surface alignment layers being disposed adjacent to the appear to contradict the disclosure. For example, para.463 and fig.25B disclose a transmissive electrode and a liquid crystal surface alignment layer formed on a side of each of the two passive retarders adjacent the layer 314, not the switchable liquid crystal retarder 301 and the liquid crystal surface alignment layer is considered part of the switchable liquid crystal retarder 301 as well (para.341). Therefore, it is indefinite.
For the purpose of examination, the examiner will interpret the above limitation as - - “a transmissive electrode and a liquid crystal surface alignment layer formed on a side of each of the two passive retarders, the liquid crystal surface alignment layer being disposed adjacent to the layer of liquid crystal material” - -. 
Regarding claim 98, lines 4-7, the claim limitations, “the display device further comprises a rotator retarder arranged between the reflective polariser and the additional polariser, the rotator retarder being arranged to rotate a polarisation direction of polarised light incident thereon between the electric vector transmission directions of the display polariser and the additional polariser” are considered to be indefinite. The claim limitations “the display device further comprises a rotator retarder arranged between the reflective polariser and the additional polariser, the rotator retarder being arranged to rotate a polarisation direction of polarised light incident thereon between the electric vector transmission directions of the display polariser and the additional polariser” appear to contradict the disclosure. For example, fig.11F and para.347-349 discloses the display device further comprises a rotation retarder 460 arranged between the reflective polariser 302 and the additional polariser 318, the rotation output polariser and the additional polariser. There is not description about a rotator retarder 406 in fig.11F at all and the display polariser 218 is referring to the output polariser 218 because the display polariser 218 should be corrected to the output polariser 218 and a rotator retarder 406 should be corrected to a rotation retarder 460. Therefore, it is indefinite.
For the purpose of examination, the examiner will interpret the above limitation as - - “the display device further comprises a passive rotation retarder arranged between the reflective polariser and the additional polariser, the passive rotation retarder being arranged to rotate a polarisation direction of polarised light incident thereon between the electric vector transmission directions of the output polariser and the additional polariser” - -. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 64-66 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10-12 of copending Application No. 17/175,096 in view of Chen US 2019/0196236.
Regarding claims 64-66, the claims 1-3 and 10-12 of copending Application No. 17/175,096 discloses all the claim limitations of claims 64-66, except, “a reflective polariser arranged between the output polariser and the additional polariser, the reflective polariser being a linear polariser; and plural polar control retarders arranged between the reflective polariser and the additional polariser”.
Chen discloses a display device for use in ambient illumination, in at least figs.9, 8, 1-5, 6C, 7B and 7D, a reflective polariser (120 or 120A) arranged between the output polariser (P) and the additional polariser (110), the reflective polariser being a linear polariser (see fig.9 or fig.8); and plural polar control retarders (130 and 140) arranged between the reflective polariser and the additional polariser (see figs.2-5, para.39 and 41) for the purpose of enhancing the reflection of the environmental light beam and decreasing the contrast of the large angle light leakage (para.32).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a reflective polariser arranged between the output polariser and the additional polariser, the reflective polariser being a linear polariser; and plural polar control retarders arranged between the reflective polariser and the additional polariser as taught by Chen in the display device of the claims 1-3 and 10-12 of copending Application No. 17/175,096 for the purpose of enhancing the reflection of the environmental light beam and decreasing the contrast of the large angle light leakage.


Claims 64-66 and 82-84 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 24-27 of U.S. Patent No. 10,712,608 in view of Chen US 2019/0196236.
Regarding claims 64-66 and 82-84, the claims 1-4 and 24-27 of U.S. Patent No. 10,712,608 discloses all the claim limitations of claims 64-66 and 82-84, except, “the plural polar control retarders are capable of simultaneously introducing no net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser along an axis along a normal to the plane of the plural polar control retarders and introducing a net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser along an axis inclined to a normal to the plane of the plural polar control retarders”.
Chen discloses a display device for use in ambient illumination, in at least figs.9, 8, 1-5, 6C, 7B and 7D, having the plural polar control retarders (130 and 140) are capable of simultaneously introducing no net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser (120 or 120A) along an axis along a normal to the plane of the plural polar control retarders and introducing a net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser along an axis inclined to a normal to the plane of the plural polar control retarders (see para.49 and fig.7B, and para.31 teaches 140 can be a C-type plate, A-type plate or a composite plate) for the purpose of controlling the viewing angle of the display device.
.

Claims 64, 69-71, 86 and 94-98 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,976,578 in view of Cho US 2016/0216540.
Regarding claims 64, 69-71, 86 and 94-98, the claims 1-7 of U.S. Patent No. 10,976,578 discloses all the claim limitations of claims 64, 69-71, 86 and 94-98, except, “the switchable liquid crystal retarder being provided between the two passive retarders”.
Cho disclose discloses a display device for use in ambient illumination, in at least figs.1 and 14-16, the switchable liquid crystal retarder (30) being provided between the two passive retarders (QWP1 and QWP2) for the purpose of improving viewing angle characteristics and having different display modes (para.112).
.

Claims 64, 69-71,76-78, 94 and 95 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-13 of U.S. Patent No. 10,627,670 in view of Chen US 2019/0196236 and Cho US 2016/0216540.
Regarding claims 64, 69-71, 76-78, 94 and 95, the claims 1 and 9-13 of U.S. Patent No. 10,627,670 discloses all the claim limitations of claims 64, 69-71,76-78, 94 and 95, except, “the plural polar control retarders are capable of simultaneously introducing no net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser along an axis along a normal to the plane of the plural polar control retarders and introducing a net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser along an axis inclined to a normal to the plane of the plural polar control retarders and the switchable liquid crystal retarder being provided between the two passive retarders”.
Chen discloses a display device for use in ambient illumination, in at least figs.9, 8, 1-5, 6C, 7B and 7D, having the plural polar control retarders (130 and 140) are capable of simultaneously introducing no net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser (120 or 120A) along an axis along a normal to the plane of the plural polar control retarders and introducing 
Cho disclose discloses a display device for use in ambient illumination, in at least figs.1 and 14-16, the switchable liquid crystal retarder (30) being provided between the two passive retarders (QWP1 and QWP2) for the purpose of improving viewing angle characteristics and having different display modes (para.112).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plural polar control retarders are capable of simultaneously introducing no net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser along an axis along a normal to the plane of the plural polar control retarders and introducing a net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser along an axis inclined to a normal to the plane of the plural polar control retarders and the switchable liquid crystal retarder being provided between the two passive retarders as taught by Chen and Cho in the display device of the claims 1 and 9-13 of U.S. Patent No. 10,627,670 for the purpose of controlling the viewing angle of the display device and improving viewing angle characteristics and having different display modes.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 64-70, 74-76, 79, 85-87, 90, 91, 94 and 96-98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0196236 in view of Jeon US 2006/0244884.
Regarding claim 64, Chen discloses a display device for use in ambient illumination, in at least figs.9, 8, 1-5, 6C, 7B and 7D, comprising: 
a spatial light modulator (DPA) arranged to output light; 
wherein the spatial light modulator comprises an output polariser (P) arranged on the output side of the spatial light modulator, the output polariser being a linear polariser (see fig.9 or fig.8); 
an additional polariser (110) arranged on the output side of the output polariser, the additional polariser being a linear polariser (see figs.9 or fig.8); 

plural polar control retarders (130 and 140) arranged between the reflective polariser and the additional polariser (see figs.2-5, para.39 and 41), wherein the plural polar control retarders are capable of simultaneously introducing no net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser along an axis along a normal to the plane of the plural polar control retarders and introducing a net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser along an axis inclined to a normal to the plane of the plural polar control retarders (see para.49 and fig.7B, and para.31 teaches 140 can be a C-type plate, A-type plate or a composite plate),
wherein the plural polar control retarders comprise:
a switchable liquid crystal retarder (130) comprising a layer of liquid crystal material (LCM); and
a passive retarder (140) can be on either side of the switchable liquid crystal retarder (130)(para.30).
Chen does not explicitly disclose two passive retarders, the switchable liquid crystal retarder being provided between the two passive retarders. 
Jeon discloses a display device, in at least figs.1-3, two passive retarders (35a and 35b, 24a and 24b, or 34a and 34b), the switchable liquid crystal retarder (33) being provided between the two passive retarders for the purpose of improving viewing angle characteristics (para.1).

Regarding claim 65, Chen in view of Jeon discloses first and second substrates (SUB1, SUB2) between which the switchable liquid crystal retarder is provided, the first and second substrates each comprising one of the two passive retarders for the purpose of improving viewing angle characteristics (para.1 of Jeon). The reason for combining is the same as claim 64.
Regarding claim 66, Chen in view of Jeon discloses a transmissive electrode (TC1, TC2) and a liquid crystal surface alignment layer (AL1, AL2) formed on a side of each of the two passive retarders, the liquid crystal surface alignment layer being disposed adjacent to the layer (LC) of liquid crystal material (LCM) for the purpose of improving viewing angle characteristics (para.1 of Jeon). The reason for combining is the same as claim 64.
Regarding claims 67 and 68, Jeon discloses the two passive retarders (35a and 35b) each comprises a passive retarder having an optical axis perpendicular to the plane of the retarder, the two passive retarders have a total retardance for light of a wavelength of 550 nm in a range -300 nm to -700 nm (para.14 and 41 disclose -180nm to -500nm) for the purpose of improving viewing angle characteristics (para.1). The reason for combining is the same as claim 64.
Regarding claims 69 and 70, Jeon discloses each of the two passive retarders (24a and 24b, or 34a and 34b) has an optical axis in the plane of the passive retarder that are crossed, wherein the two passive retarders each has a retardance for light of a wavelength of 550 nm in a range from 150 nm to 800 nm (para.12 and 40 disclose 250 nm-500 nm) for the purpose of improving viewing angle characteristics (para.1). The reason for combining is the same as claim 64.
Regarding claim 74, Chen discloses the plural polar control retarders are arranged, in a switchable state of the switchable liquid crystal retarder (130), simultaneously to introduce no net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser along an axis along a normal to the plane of the at least one polar control retarder and to introduce a net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser along an axis inclined to a normal to the plane of the plural polar control retarders (see para.49 and fig.7B). 
Regarding claim 75, Chen in view of Jeon discloses the two passive retarders are arranged to introduce no net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser along an axis along a normal to a plane of the two passive retarders and to introduce a net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser along an axis inclined to the normal to the plane of the two passive retarders (para.31 teaches 140 can be a C-type plate which is capable of introducing no net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser along an axis along a normal to the plane of the at least one passive retarder and introducing a 
Regarding claim 76, Chen discloses two surface alignment layers (AL1 and AL2) disposed adjacent to the liquid crystal material on opposite sides thereof and each arranged to provide homeotropic alignment at the adjacent liquid crystal material (see figs.1 and 2 and para.27). 
Regarding claim 79, Chen discloses the switchable liquid crystal retarder comprises two surface alignment layers (AL1 and AL2) disposed adjacent to the layer of liquid crystal material and on opposite sides thereof and each arranged to provide homogeneous alignment in the adjacent liquid crystal material (see figs.1 and 2 and para.27). 
Regarding claim 85, Chen discloses transmissive electrodes (TC1 and TC2) arranged on opposite sides of the layer of liquid crystal material (see figs.1, 2 and 7B) to apply a voltage for controlling the layer of liquid crystal material (see at least fig.7B); and
 a control system arranged to control the voltage applied across the transmissive electrodes of the switchable liquid crystal retarder (see fig.7B). 
Regarding claim 86, Chen discloses at least one further polar control retarder (150 or 152) arranged between the output polariser (P) and the reflective polariser (120 or 120A) (see figs.3-5 and 9 and para.35, 36, 39 and 41). 
Regarding claim 87, Chen discloses a further additional polariser (160) is arranged between the at least one further polar control retarder (150 or 152) and the reflective polariser (120A)(see figs.5 and 3, and para.41).
Regarding claim 90, Chen discloses the at least one further polar control retarder (150) comprises at least one further passive retarder (152, para.33) (see figs.5 and 3, and para.41). 
Regarding claim 91, Chen discloses a backlight (BL or BLA) arranged to output light, wherein the spatial light modulator is a transmissive spatial light modulator arranged to receive output light from the backlight (see at least fig.8 or fig.9 and para.56 and 58), and the spatial light modulator further comprises an input polariser (PA) arranged on the input side of the spatial light modulator, the input polariser being a linear polariser (see fig.8 or fig.9); and a further additional polariser (154, para.58) arranged on the input side of the input polariser, the further additional polariser being a linear polariser (see fig.8 or fig.9); and at least one further polar control retarder (152, para.33 discloses 152 can be a C-type plate) arranged between the further additional polariser (154) and the input polariser (PA)(see at least fig.8 or fig.9). 
Regarding claim 94, Chen discloses a backlight (BL or BLA) arranged to output light, the spatial light modulator being a transmissive spatial light modulator arranged to receive output light from the backlight (see fig.8 or fig.9), wherein the backlight provides a luminance at polar angles to the normal to the spatial light modulator greater than 45 degrees that is at most 30% of the luminance along the normal to the spatial light modulator, preferably at most 20% of the luminance along the normal to the spatial light 
Regarding claim 96, Chen discloses the reflective polariser and the output polariser have electric vector transmission directions that are parallel (see fig.8 or fig.9). 
Regarding claim 97, Chen discloses the reflective polariser and the additional polariser have electric vector transmission directions that are parallel (see fig.8 or fig.9).
Regarding claim 98, Chen discloses an electric vector transmission direction (TDP) of the output polariser is parallel to an electric vector transmission direction (T120) of the reflective polariser.
Chen does not explicitly disclose the reflective polariser and the additional polariser have electric vector transmission directions that are not parallel, and the display device further comprises a passive rotation retarder arranged between the reflective polariser and the additional polariser, the passive rotation retarder being arranged to rotate a polarisation direction of polarised light incident thereon between the electric vector transmission directions of the output polariser and the additional polariser. 
Jeon discloses a polariser (31) and the additional polariser (32) have electric vector transmission directions that are not parallel (see fig.3), and the display device further comprises a passive rotation retarder (34a and 34b) arranged between the polariser and the additional polariser, the passive rotation retarder being arranged to rotate a polarisation direction of polarised light incident thereon between the electric vector transmission directions (31c and 32c) of the polariser and the additional polariser for the purpose of rotating the electric vector transmission directions of two polarisers.
.

Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0196236 in view of Jeon US 2006/0244884 as applied to claim 70 above, and further in view of Cho US 2016/0216540.
Regarding claim 71, Chen in view of Jeon does not explicitly disclose the optical axes of the two passive retarders extend at 45° and at 135°, respectively, with respect to an electric vector transmission direction of the output polariser.
Cho discloses a display device, in at least figs.1 and 14-16, the optical axes (Oa1 and Oa2) of the two passive retarders (QWP1 and QWP2) extend at 45° and at 135° 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical axes of the two passive retarders extend at 45° and at 135°, respectively, with respect to an electric vector transmission direction of the output polariser as taught by Cho in the display device of Chen in view of Jeon for the purpose of improving viewing angle characteristics and having different display modes.


Claims 77 and 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0196236 in view of Jeon US 2006/0244884 as applied to claim 76 above, and further in view of Sakai US 2018/0052346.
Regarding claims 77 and 78, Chen in view of Jeon does not explicitly disclose the layer of liquid crystal material of the switchable liquid crystal retarder comprises a liquid crystal material with a negative dielectric anisotropy and the layer of liquid crystal material has a retardance for light of a wavelength of 550 nm in a range from 500 nm to 1000 nm, preferably in a range from 600 nm to 900 nm and most preferably in a range from 700 nm to 850 nm. 
Sakai discloses a display device, in at least fig.1, the layer of liquid crystal material of the switchable liquid crystal retarder (5) comprises a liquid crystal material with a negative dielectric anisotropy (para.54) and the layer of liquid crystal material has a retardance for light of a wavelength of 550 nm in a range from 500 nm to 1000 nm, preferably in a range from 600 nm to 900 nm and most preferably in a range from 700 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the layer of liquid crystal material of the switchable liquid crystal retarder comprises a liquid crystal material with a negative dielectric anisotropy and the layer of liquid crystal material has a retardance for light of a wavelength of 550 nm in a range from 500 nm to 1000 nm, preferably in a range from 600 nm to 900 nm and most preferably in a range from 700 nm to 850 nm as taught by Sakai in the display device of Chen in view of Jeon for the purpose of having a switchable liquid crystal retarder with sufficient adjustment of the color of reflected light.

Claim 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0196236 in view of Jeon US 2006/0244884 as applied to claim 79 above, and further in view of Morishita US 2010/0128200.
Regarding claim 80, Chen in view of Jeon does not explicitly disclose the layer of liquid crystal material of the switchable liquid crystal retarder comprises a liquid crystal material with a positive dielectric anisotropy.
Morishita discloses a display device, in at least figs.1 and 15, the layer (21) of liquid crystal material of the switchable liquid crystal retarder (2) comprises a liquid crystal material with a positive dielectric anisotropy (para.109) for the purpose of forming a viewing angle control panel (see figs.1 and 15 and para.109).
.

Claim 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0196236 in view of Jeon US 2006/0244884 as applied to claim 79 above, and further in view of Sakai US 2018/0052346.
Regarding claim 81, Chen in view of Jeon does not explicitly disclose the layer of liquid crystal material has a retardance for light of a wavelength of 550 nm in a range from 500 nm to 900 nm, preferably in a range from 600 nm to 850 nm and most preferably in a range from 700 nm to 800 nm. 
Sakai discloses a display device, in at least fig.1, the layer of liquid crystal material has a retardance for light of a wavelength of 550 nm in a range from 500 nm to 900 nm, preferably in a range from 600 nm to 850 nm and most preferably in a range from 700 nm to 800 nm (para.98 discloses 600 nm-1000 nm) for the purpose of having a switchable liquid crystal retarder with sufficient adjustment of the color of reflected light (para.54 and para.98).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the layer of liquid crystal material has a retardance for light of a wavelength of 550 nm in a range from 500 nm to 900 nm, preferably in a range from 600 nm to 850 nm and most preferably in a range .

Claims 82 and 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0196236 in view of Jeon US 2006/0244884 as applied to claim 64 above, and further in view of Okumura US 2005/0190329.
Regarding claim 82, Chen discloses the switchable liquid crystal retarder comprises two surface alignment layers (AL1 and AL2) disposed adjacent to the layer of liquid crystal material and on opposite sides thereof. 
Chen in view of Jeon does not explicitly disclose one of the surface alignment layers being arranged to provide homeotropic alignment in the adjacent liquid crystal material and the other of the surface alignment layers being arranged to provide homogeneous alignment in the adjacent liquid crystal material. 
Okumura discloses a display device, in at least fig.4 and para.104, one of the surface alignment layers (polyimide film, para.72) being arranged to provide homeotropic alignment in the adjacent liquid crystal material (65B) and the other of the surface alignment layers being arranged to provide homogeneous alignment in the adjacent liquid crystal material (65B) (para.69-72) for the purpose of having a display device with a high visual angle control effect (para.38 and 69).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have one of the surface alignment layers being arranged to provide homeotropic alignment in the adjacent liquid crystal 
Regarding claim 84, Chen discloses each alignment layer has a pretilt having a pretilt direction with a component in the plane of the layer of liquid crystal material that is parallel or anti-parallel or orthogonal to an electric vector transmission direction (T120) of the reflective polariser (see figs.1 and 2 and para.26 and 27). 

Claim 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0196236 in view of Jeon US 2006/0244884 and Okumura US 2005/0190329 as applied to claim 82 above, and further in view of Sakai US 2018/0052346.
Regarding claim 83, Chen in view of Jeon and Okumura does not explicitly disclose the layer of liquid crystal material has a retardance for light of a wavelength of 550 nm in a range from 700 nm to 2000 nm, preferably in a range from 1000 nm to 1500 nm and most preferably in a range from 1200 nm to 1500 nm. 
Sakai discloses a display device, in at least fig.1, the layer of liquid crystal material (the liquid crystal layer in 5) has a retardance for light of a wavelength of 550 nm in a range from 700 nm to 2000 nm, preferably in a range from 1000 nm to 1500 nm and most preferably in a range from 1200 nm to 1500 nm (para.98 discloses 600 nm-1000 nm) for the purpose of having a switchable liquid crystal retarder with sufficient adjustment of the color of reflected light (para.54 and para.98).
.

Claims 88 and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0196236 in view of Jeon US 2006/0244884 as applied to claim 86 above, and further in view of Adachi US 2010/0289989.
Regarding claim 88, Chen discloses the switchable liquid crystal retarder is a first switchable liquid crystal retarder (130) comprising a first layer of liquid crystal material (LCM).
Chen in view of Jeon does not explicitly disclose the at least one further polar control retarder comprises a second switchable liquid crystal retarder comprising a second layer of liquid crystal material. 
Adachi discloses a display device, in at least figs.37-40, having two polar control retarders (36 and 37, para.312), each comprises a switchable liquid crystal retarder (para.312) comprising a layer of liquid crystal material (170 or 160) for the purpose of having high transmittance over a wide view angle range (para.323) and switching the brightness of a picture along the predetermined polar angle (para.327).

Regarding claim 89, Adachi discloses the first and second liquid crystal retarders have retardances that are different (para.323 and 324 discloses the retardances of the retarder are different depended on the voltage and para.327 discloses only one of the first and second liquid crystal retarders is driven, so that they have retardances that are different when only one of the first and second liquid crystal retarders is driven) for the purpose of having a display device can switching the brightness of the picture along the predetermined polar angle (para.327). The reason for combining is the same as claim 88. 

Claims 92 and 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0196236 in view of Jeon US 2006/0244884 as applied to claim 91 above, and further in view of Adachi US 2010/0289989.
Regarding claim 92, Chen discloses the switchable liquid crystal retarder is a first switchable liquid crystal retarder (130) comprising a first layer of liquid crystal material (LCM).

Adachi discloses a display device, in at least figs.37-40, having two polar control retarders (36 and 37, para.312), each comprises a switchable liquid crystal retarder (para.312) comprising a layer of liquid crystal material (170 or 160) for the purpose of having high transmittance over a wide view angle range (para.323) and switching the brightness of a picture along the predetermined polar angle (para.327).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have having two polar control retarders, each comprises a switchable liquid crystal retarder comprising a layer of liquid crystal material as taught by Adachi in the display device of Chen in view of Jeon in order to have the at least one further polar control retarder comprises a second switchable liquid crystal retarder comprising a second layer of liquid crystal material for the purpose of having high transmittance over a wide view angle range and switching the brightness of a picture along the predetermined polar angle.
Regarding claim 93, Adachi discloses the first and second liquid crystal retarders have retardances that are different (para.323 and 324 discloses the retardances of the retarder are different depended on the voltage and para.327 discloses only one of the first and second liquid crystal retarders is driven, so that they have retardances that are different when only one of the first and second liquid crystal retarders is driven) for the purpose of having a display device can switching the . 

Claim 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0196236 in view of Jeon US 2006/0244884 as applied to claim 64 above, and further in view of Fukushima US 2008/0316198.
Regarding claim 95, Chen in view of Jeon does not explicitly disclose the spatial light modulator is an emissive spatial light modulator.
Fukushima discloses a display device, in at least fig.1, the spatial light modulator (14) is an emissive spatial light modulator (para.50) for the purpose of having a thinner self-luminous display without backlight (para.50).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disclose the spatial light modulator is an emissive spatial light modulator as taught by Fukushima in the display device of Chen in view of Jeon for the purpose of having a thinner self-luminous display without backlight.

Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho US 2016/0216540 (figs.1 and 14-16) can be a primary reference as well).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIA X PAN/Primary Examiner, Art Unit 2871